Citation Nr: 0405383	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the distal end of the left clavicle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which continued and confirmed a 
noncompensable evaluation for the veteran's fracture of the 
distal end of the left clavicle.  During the pendency of the 
appeal, a February 2000 rating decision assigned a 10 percent 
evaluation to the veteran's fracture of the distal end of the 
left clavicle, effective the date of receipt of the claim.

In March 2002 the Board denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the distal end of the left 
clavicle.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2003 Order, 
the Court granted the VA General Counsel's and Appellant's 
Joint Motion For Partial Remand.  The Board's decision was 
vacated and the appellant's claim for entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the distal end of the left clavicle was remanded 
for the Board to address whether, pursuant to Diagnostic Code 
5201 the veteran is entitled to a 20 percent evaluation 
because painful motion limits the movements of his left 
shoulder.  


FINDINGS OF FACT

1.  Between March 2, 1999 and January 4, 2000, the veteran's 
left shoulder forward flexion was limited to 170 degrees, 
shoulder abduction was limited to 160 degrees with mild pain 
at the extreme of that motion, shoulder external rotation was 
limited to 60 degrees without pain and shoulder internal 
rotation was limited to 90 degrees without pain.  

2.  From January 5, 2000, the veteran's left shoulder forward 
flexion was to 70 degrees, abduction was to 170 degrees, 
shoulder external rotation was to 80 degrees, internal 
shoulder rotation was to 70 degrees and pain started in the 
left shoulder at abduction of 150 degrees and flexion of 50 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the distal end of the left 
clavicle from March 2, 1999 to January 4, 2000, have not been 
met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2003).

2.  The criteria for a 20 percent disability rating for the 
service-connected residuals of a fracture of the distal end 
of the left clavicle from January 5, 2000, have been met.  38 
U.S.C.A. §§ 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by a June 1999 
statement of the case as well as statements of the case dated 
in March 2000, May 2000, and July 2000.  VA has also 
conducted relevant examinations, and has associated private 
and VA treatment records with the claims file.  VA has 
conducted personal hearings for the veteran.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the 
Board specifically finds that VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist.  VA has conducted relevant examinations.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this claim.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)  

The Board presumes that the veteran, VA General Counsel and 
the Court are satisfied that the notice and duty to assist 
provisions of the VCAA have been met since the VCAA was not 
mentioned in the Joint Motion For Partial Remand nor the 
Court's Order.  

II.  Increased Evaluation Under Diagnostic Code 5201

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).  

Diagnostic Code 5201 provides for a 20 percent rating for 
limitation of motion of the arm where the motion is limited 
at the shoulder level.  A 20 percent rating is assigned for 
limitation of motion of the minor extremity where it is 
limited in motion to midway between the side and shoulder 
level, and 30 percent where motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).  

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

The veteran is currently in receipt of a 10 percent 
evaluation for residuals of a fracture of the distal end of 
the left clavicle under Diagnostic Code 5203.  

Between March 2, 1999 and January 4, 2000 

According to the report of an April 1999 VA orthopedic 
examination, the veteran was right-hand dominant.  
Radiographic examinations of the left shoulder resulted in 
impressions of deformity of the clavicle; post- traumatic 
changes of the shoulder; acromioclavicular separation and 
ligament or soft tissue ossification achromia clavicular 
region.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the service-connected residuals of a fracture 
of the distal end of the left clavicle, from March 2, 1999 
and January 4, 2000, under the provisions of Diagnostic Code 
5201.  

According to the report of an April 1999 VA orthopedic 
examination the veteran's left shoulder forward flexion was 
limited to 170 degrees with mild pain at the extreme of 
motion.  Shoulder abduction was limited to 160 degrees with 
mild pain at the extreme of that motion.  Shoulder external 
rotation was limited to 60 degrees without pain.  Shoulder 
internal rotation was limited to 90 degrees without pain.  38 
C.F.R. § 4.71, Plate I, shows that full flexion of the 
shoulder is to 180 degrees and flexion to shoulder level is 
90 degrees.  The veteran is able to move his left arm well 
beyond shoulder level.  Thus, from March 2, 1999 and January 
4, 2000, a disability evaluation of 10 percent is not 
warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003) may provide a basis for an 
increased evaluation for service-connected left shoulder 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  According to 
the report of an April 1999 VA orthopedic examination there 
was no tenderness to palpation of the left shoulder.  There 
was no heat, redness, abnormal movement, guarding of 
movement, weakness, instability, edema or effusion of the 
left shoulder.  The final examination diagnosis was status 
post fracture of the left distal clavicle without functional 
loss secondary to pain; radiographic examination reveled 
post-traumatic changes with deformity of the left clavicle, 
separation of the acromioclavicular joint and soft tissue 
and/or ligamental calcification.  The veteran denied any 
residual symptoms and it was noted that he had no left 
shoulder pain or decreased range of motion.  There is no 
objective evidence that pain causes additional limitation of 
motion or any additional disability.  Based on the above 
evidence, the Board finds that the evidence of record 
establishes that the veteran's left shoulder disability does 
not cause additional disability due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

According to the report of an April 1999 VA orthopedic 
examination the veteran denied any stiffness, swelling, heat, 
redness, irritability, locking, fatigability or lack of 
endurance of the left upper extremity.  There were no periods 
of flare-up of joint disease.  There had been no episodes of 
dislocation or recurrent subluxation, there were no 
constitutional symptoms of inflammatory arthritis, and there 
were no effects of the condition on the veteran's usual 
occupation or daily activities.  The Board finds that there 
is no additional disability due to functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The medical evidence of 
record for this time period does not demonstrate any 
additional disability due to functional loss of the left 
shoulder disability.  The medical evidence for that time 
period does not show any objective findings of weakness, 
fatigability, or incoordination.  Thus, the Board finds that 
the evidence of record establishes that the veteran's left 
shoulder disability does not cause additional functional 
impairment due to functional loss or pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the distal end of the left clavicle, from March 
2, 1999 to January 4, 2000, and there is no doubt to be 
resolved.  38 U.S.C. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

From January 5, 2000 

In reviewing the evidence in a light most favorable to the 
veteran, the Board finds that an increased rating to 20 
percent under Diagnostic Code 5201, from January 5, 2000, is 
warranted.  The report of a January 5, 2000 VA orthopedic 
examination showed forward flexion to 70 degrees on the left.  
Abduction was to 170 degrees on the left.  Shoulder external 
rotation was to 80 degrees on the left.  Internal shoulder 
rotation was to 70 degrees on the left.  Pain started in the 
left shoulder at abduction of 150 degrees and flexion of 50 
degrees.  Thus, the Board observes that the veteran 
specifically demonstrated limitation of motion of the left 
arm at shoulder level as required for a 20 percent evaluation 
under Diagnostic Code 5201.  Based on these findings, it is 
evident that the veteran's shoulders most approximate a 20 
percent evaluation for limitation of the arm at shoulder 
level, with the veteran's left shoulder falling either at or 
just below shoulder level.  See 38 C.F.R. § 4.71, Plate I.  

The Board concludes that a higher rating is not warranted 
because there is no indication in the record that the 
veteran's disability equates to greater loss of motion.  In 
order to receive a 30 percent rating under Diagnostic Code 
5201, limitation of motion must be to 25 degrees from the 
side.  Consequently, even with consideration of the pain he 
experiences, the Board finds that his disability is best 
characterized by the criteria for a 20 percent rating.  38 
C.F.R. § 4.7.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case. See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The report of a January 5, 2000 VA 
orthopedic examination shows that the veteran had left 
shoulder pain on lifting objects, and weakness of the left 
arm.  The veteran took Motrin and pain medication.  Lifting 
heavy objects flared up the left shoulder pain.  The veteran 
had no additional limitation.  The veteran had no dislocation 
or recurrent subluxation, or constitutional symptoms of 
inflammatory arthritis.  The examiner noted that the veteran 
worked as an air conditioning and heating technician and was 
unable to lift more than 30 pounds with his left arm.  He was 
right-handed.  The veteran was unable to use his left arm 
during a flare-up of pain.  There was no painful edema, 
instability or tenderness of the left shoulder. Radiographic 
examinations resulted in impressions of post-traumatic 
calcification in area of coracoclavicular region, and post-
traumatic calcification of coracoclavicular ligament.  The 
final examination diagnosis was left shoulder strain; status 
post fracture of the left clavicle in 1969.  

The veteran is adequately compensated for the above symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of the 20 percent evaluation assigned for residuals of a 
fracture of the distal end of the left clavicle.  Thus, the 
Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59 (2003).


ORDER

An increased evaluation for residuals of a fracture of the 
distal end of the left clavicle, between March 2, 1999 and 
January 4, 2000, is denied.  

An evaluation of 20 percent for residuals of a fracture of 
the distal end of the left clavicle, from January 5, 2000, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



